Because the first-party complaint alleges that Hayes is liable based only on his own wrongdoing, his third-party claim that he is entitled to common-law indemnification from Dresdner does not state a cause of action (Mathis v Central Park Conservancy, 251 AD2d 171, 172 [1998]). Accordingly, the third-party complaint was properly dismissed.
Because the third-party claim was plainly defective, the motion court providently exercised its discretion in determining that it was frivolous and imposing sanctions and costs (see 22 NYCRR 130-1.1; Pickens v Castro, 55 AD3d 443 [2008]).
We have considered Hayes’s remaining contentions and find *534them unavailing. Concur — Gonzalez, RJ., Mazzarelli, Andrias, Sweeny and Román, JJ.